DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings were received on 12/28/20 are acceptable.

Allowable Subject Matter
Claims 1-12 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “wherein the third inductive element (L3) is coupled to the first inductive element (L1) and/or the second inductive element (L2) to transfer power to the isolated load circuit to deliver the second load (V'o1t), wherein the first inductive element (L1), the second inductive element (L2) and the third inductive element (L3) each comprise a coil, and wherein the coils of the first inductive element 1t)“ in addition to other limitations recited therein.

Claim 3 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “wherein the further inductive element (L4) comprises a coil that is wound around the same single magnetic core as the first inductive element (L1), the second inductive element (L2) and the third inductive element (L3), but wherein the further inductive element (L4) is not magnetically coupled to any of the first inductive element (L1), the second inductive element (L2) or the third inductive element (L3)“ in addition to other limitations recited therein.

Claim 7 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “wherein the isolated load circuit comprises: the third inductive element (L3), a further capacitive element (C3), and a second diode (D2), wherein the circuit is arranged such that when the switch (Si) is closed, the second diode (D2) is reverse-biased and the isolated, second output load (V'ot) is provided by the capacitive element (C3), whereas when the switch (Si) is open, energy is transferred to the isolated load circuit via the third inductive element (L3) and the second diode is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838